ON MOTION EOR REHEARING.
Hines, J.
The defendants in error filed their motion for a rehearing, upon the grounds: (a) that the plaintiffs in error were not allowed to intervene in the court below, and accordingly could not become plaintiffs in error; (b) that in ruling as in the *596second division of the opinion the court overlooked the controlling decisions in McConnell v. West, 105 Ga. 468 (30 S. E. 654), Ray v. Anderson, 117 Ga. 136 (43 S. E. 408), and Clark v. Dallas Land Co., 141 Ga. 110 (80 S. E. 556) ; (c) that the court overlooked the fact that section 6153, the only section relating to a writ of error as to a receivership, is a codification of the act of October 28, 1870 (Acts 1870, p. 405), and that by the very terms of that act the remedy is given only to a party to the cause; and (d) that this court overlooked the fact that prior to the appointment of receivers certain judgment creditors intervened, were made parties to the cause, and asked for receivers; and that it has never been held that the maxim that intervenors take the case as they find it is applicable to defeat the right of judgment creditors to intervene before the court acts on a petition for receiver, which was defective because the original plaintiffs were not judgment creditors or the holders of liens.
The history of the connection of the plaintiffs in error with this cause is as follows: On August 10, 1927, they filed with the clerk of the lower court an intervention for the sole purpose of resisting the appointment of a receiver, upon certain specified grounds. This intervention was duly filed, and was afterwards presented to the trial judge, who heard argument thereon, and withheld his decision until August 22, 1927, when he entered thereon an order as follows: “The within intervention for the purposes stated therein is disallowed.” On August 10, 1927, certain other parties filed interventions and asked to be made parties plaintiff. The plaintiffs in error filed objections to these other intervenors being made parties; and demurred to and moved to dismiss the ease, including the original petition and interventions, and objected to the appointment of receivers, upon grounds stated. After argument upon the demurrer and motion to dismiss, the court took the same under advisement; and on August 22, 1927, judgment was rendered as follows: “The within demurrer and motion to dismiss coming on in regular order and by regular appointment to be heard, it is considered, ordered, and adjudged that said demurrer and motion be and the same is overruled and denied of each and every ground thereof.” To the order disallowing their intervention, and to the judgment overruling their demurrer to the petition and intervention and their motion to dis*597miss them, the plaintiffs in error excepted and assigned error. It will be seen that the order disallowing the intervention and the judgment overruling the demurrer to the petition were both passed on the same clay.
We agree fully with able counsel for the defendants in error that the refusal of the court to make a stranger a party to a cause is interlocutory in its nature, and that a writ of error will not lie to such refusal where there has been no final judgment in the case. See the three decisions last cited. So, if the proper construction of the above order entered upon the intervention of the plaintiffs in error is to be held as a mere refusal to make them parties to this cause, and if there had been no final judgment thereon, such order would be interlocutory in its nature, and a writ of error would not- lie to this court to review the same. But the above order should be construed in connection with the judgment overruling the demurrer, to the petition; and so construed, it should be held not to be a mere refusal to make the plaintiffs in error parties to the cause, but a judgment denying the relief which these parties were seeking. Otherwise the court could not appropriately refuse to make them parties, and at the same time overrule the demurrer to the petition. Furthermore, the principle announced in the above cases is not applicable, because the judgment overruling the demurrer of the plaintiffs in error was a final judgment in the cause as to them, and to such judgment a writ of error would lie to this court. Such judgment finally disposed of the case as to those parties. Civil Code, § 6138. This disposes of the first three grounds of the motion for a rehearing.
We come now to consider the fourth ground. It is insisted by counsel for the defendants in error, that, conceding that the original petition did not make a case for the appointment of a receiver, for the reason that the original plaintiffs were without judgments or other liens, certain judgment creditors afterwards intervened and were made parties, and that the making of these parties cured the defect in the petition as originally brought. We do not think that this position is sound. Intervenors took the case as they found it. Charleston &c. Railway Co. v. Pope, 122 Ga. 577 (50 S. E. 374); Seaboard Air-Line Railway v. Knickerbocker Trust Co., 125 Ga. 463 (54 S. E. 138); Virginia Carolina Chemical Co. v. Provident &c. Society, 126 Ga. 50 (54 S. E. 929); *598Spence v. Solomons Co., 129 Ga. 31 (58 S. E. 463); Booth v. State, 131 Ga. 750 (4) (63 S. E. 502); Atlanta &c. Railway Co. v. Carolina &c. Cement Co., 140 Ga. 650 (79 S. E. 555). Inter - venors in an equity suit take the case as they find it, and can not establish equities in their own behalf by intervention where the original petition in the case in which they intervene does not allege an equitable cause of action. Smith v. Manning, 155 Ga. 209 (4) (116 S. E. 813). Besides, the mere fact that parties are judgment creditors does not entitle them to the extraordinary remedy of receivership, unless there exists some special circumstance which entitles them to such relief. Bessman v. Cronan, 65 Ga. 559; Dodge v. Pyrolusite Manganese Co., 69 Ga. 665; Baggerly v. Bainbridge State Bank, 160 Ga. 556, 562 (128 S. E. 766). The judgment creditors who intervened in this case did not set up any special circumstances which entitled them to the extraordinary remedy of receivership.
So we feel constrained to deny the motion for a rehearing.